DETAILED ACTION
This FINAL action is in response to Application No. 17/357,868 originally filed 06/24/2021. The amendment presented on 06/16/2022 which provides amendments to claims 1, 6, 9, 12, 14, and 16-18 is hereby acknowledged. Currently Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Previous Claim Rejections - 35 USC § 112 2nd Paragraph
The claims were previously rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. The office thanks the applicant for addressing these concerns as the claims have been amended to overcome this rejection and consequently the previous rejection is now hereby withdrawn.
Interview Summary
Examiner noted details of temperature as presented in the agenda would most likely be rejected under the same art. The Examiner further noted that agreement based on clarifications regarding “slope and interpolation” with respect to the concepts in paragraphs [0072-0073] may overcome the prior rejection but could not be determined at that time without claim language presented. 
Response to Arguments
Applicant's arguments filed 06/16/2022 have been fully considered but they are not persuasive.
With respect to the art rejection, The Office notes that Applicants’ amendment to the final limitations broaden the claim and place the two limitations in the alternative. The Office must take the broadest meaning of these limitations under the standard of broadest reasonable interpretation. Therefore, The Office has to only show one of the final limitations as being met. This interpretation has been considered in the rejection.
	With respect to the prior art of Jung The Office respectfully disagrees. As can be seen in Figure 9 and similarly in Figure 13, environmental conditions are provided as input to the power consumption circuit. The data from power consumption circuit out data is then input to the “Brightness ramping circuit”. The brightness ramping circuit is responsible for determining the sloped brightness for driving the backlight. Column 18 “In FIG. 12, however, the backlight brightness is ramped as shown by series 172-1 and series 172-2. As shown, the backlight ramping circuit 116 may gradually change the backlight brightness from B.sub.1 to B.sub.2 between t.sub.1 and t.sub.3. In other words, the backlight brightness is updated to one or more intermediate brightness levels between the initial brightness level (B.sub.1) and the ultimate target brightness level (B.sub.2). This avoids a mismatch between the response time of the liquid crystal layer and the response time of the light-emitting diodes of the backlight. The backlight may be gradually updated in a linear fashion as shown by series 172-1. Alternatively, backlight ramping circuit may gradually adjust the backlight brightness according to a step function that approximates a smooth transition as shown by series 172-2.” Therefore, it is respectfully submitted the claims are still broad enough to read on the claimed invention and will be currently maintained.
	Additionally, The Office notes that Jung teaches power consumption compensation circuit 114

    PNG
    media_image1.png
    549
    720
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    548
    620
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. United States Patent No. 10,504,453 B1 hereinafter Jung.

Consider Claim 1:
	Jung discloses an electronic display device comprising: (Jung, See Abstract.)
	a liquid crystal display panel; (Jung, Columns 3-4, “Display 14 may include an array of pixels 16 formed from liquid crystal display (LCD) components or may have an array of pixels based on other display technologies. A cross-sectional side view of display 14 is shown in FIG. 2.”)
	a backlight comprising a plurality of light-emitting diodes configured to emit light
through the liquid crystal display panel; and (Jung, Column 1, “A display may have a pixel array such as a liquid crystal pixel array. The pixel array may be illuminated with backlight illumination from a backlight unit. The backlight unit may include an array of light-emitting diodes, with each light-emitting diode being placed in a respective cell. The brightness of each light-emitting diode may be changed in each display frame to optimize the viewing of the display.”)
	one or more processors configured to: (Jung, Column 7, “Control circuitry 62 may include storage and processing circuitry for controlling the operation of device 10.”)
	receive a target brightness for the plurality of light-emitting diodes; (Jung, Columns 20-21, Fig. 14, Column 2, “The backlight levels selected by the backlight brightness selection may be modified by a power consumption compensation circuit. The power consumption compensation circuit may receive the target backlight levels from the backlight brightness selection circuit and may estimate the amount of power consumption required to operate the backlight using the target brightness levels. The power consumption compensation circuit may estimate the amount of power consumption using one or more look-up tables.”)
	determine a sloped brightness for the plurality of light-emitting diodes based at least in part on a temperature of the plurality of light-emitting diodes; (Jung, Column 18, “In FIG. 12, however, the backlight brightness is ramped as shown by series 172-1 and series 172-2. As shown, the backlight ramping circuit 116 may gradually change the backlight brightness from B.sub.1 to B.sub.2 between t.sub.1 and t.sub.3. In other words, the backlight brightness is updated to one or more intermediate brightness levels between the initial brightness level (B.sub.1) and the ultimate target brightness level (B.sub.2). This avoids a mismatch between the response time of the liquid crystal layer and the response time of the light-emitting diodes of the backlight. The backlight may be gradually updated in a linear fashion as shown by series 172-1. Alternatively, backlight ramping circuit may gradually adjust the backlight brightness according to a step function that approximates a smooth transition as shown by series 172-2.”)
	estimate a power consumption for a light-emitting diode row of the plurality of light-emitting diodes based on the sloped brightness of the light-emitting diode row; (Jung, Columns 9-10, “Electronic device 10 may only be able to use a finite amount of power at any given time. Therefore, the electronic device may have a maximum allowable power consumption that is allotted to operating the display backlight. Power consumption compensation circuit 114 may estimate the power consumption associated with operating the backlight using the target brightness values received from selection circuit 112. If the estimated power consumption is less than the maximum allowable power consumption, the brightness values may be output from the power consumption compensation circuit without modification. However, if the estimated power consumption is greater than the maximum allowable power consumption, the brightness values may be adjusted.”)
	receive stored power consumption for other light-emitting diode rows of the plurality of light-emitting diodes; (Jung, Column 15, “In one example, halo mitigation circuit 156 may have a number of stored brightness curves that scale desired display brightness values according to a curve. Halo mitigation circuit 156 may select a brightness curve for each light-emitting diode (or group of light-emitting diodes) in the backlight based on all of the aforementioned factors.” “The configuration of FIG. 3 in which light-emitting diode array 36 has rows and columns of square light-emitting diode regions such as cells 38C is merely illustrative.”)
	determine a total power consumption for the plurality of light-emitting diodes; (Jung, Column 18-19, “For example, each light-emitting diode may have an associated target brightness value. The look-up table may have a table of brightness values and corresponding power consumption. The static power consumption adjustment circuit may use the look-up table to determine the power consumption associated with each light-emitting diode and sum the results into a total estimate of power consumption for frame N.” and “Dynamic power consumption adjustment circuit 186 may therefore use both the target brightness values for the current frame (frame N) and the actual brightness values of one or more previous frames (frame N−1, frame N−2, . . . , etc.) to estimate the power consumption of the backlight. Again, look-up tables 182 may be used to convert the brightness levels into estimated amounts of power consumed.”)
	determine whether the total power consumption for the plurality of light-emitting diodes exceeds a threshold power consumption; and (Jung, Column 18-19, “Alternatively, dynamic power consumption adjustment circuit 186 may determine that the estimated power consumption is greater than the maximum allowable power consumption. In this case, the brightness values may be adjusted and the modified brightness values may be output.”)
	in response to determining that the total power consumption for the plurality of light-emitting diodes exceeds the threshold power consumption: supply a decreased power to at least a subset of the plurality of light-emitting diodes; or receive or determine a current to supply to a light-emitting diode of the plurality of light-emitting diodes, determine a reduced voltage to supply to the light-emitting diode based on the current, and supply the current and the reduced voltage to the light-emitting diode. (Jung, Column 19, “There are numerous ways in which power consumption compensation circuit 114 may modify the received brightness values in response to determining power consumption needs to be reduced. In general, the brightness of one or more of the light-emitting diodes needs to be reduced until the estimated power consumption is lower than the maximum allowable power consumption. Power consumption compensation circuit 114 may reduce the brightness values evenly (e.g., both low and high brightness values will be reduced proportionally). Alternatively, power consumption compensation circuit 114 may reduce the high brightness values without modifying the low brightness values.”)
Consider Claim 2:
	Jung discloses the electronic display device of claim 1, comprising one or more memory devices configured to store the stored power consumption for the other light-emitting diode rows. (Jung, Column 15, “In one example, halo mitigation circuit 156 may have a number of stored brightness curves that scale desired display brightness values according to a curve. Halo mitigation circuit 156 may select a brightness curve for each light-emitting diode (or group of light-emitting diodes) in the backlight based on all of the aforementioned factors.”)
Consider Claim 3:
	Jung in view of Miller disclose the electronic display device of claim 1, wherein the one or more processors are configured to determine the decreased power, the current, the reduced voltage, or any combination thereof, (Jung, column 10, “If the estimated power consumption associated with the target brightness values exceeds the maximum allowable power consumption, the brightness values may be modified. The brightness values may be scaled evenly, meaning that all of the brightness values (both low and high) will be reduced proportionally. Alternatively, the brightness values may be clipped, meaning that the high brightness values will be reduced but the low brightness values will be unchanged.”)
	based on a temperature of at least a subset of the plurality of light- emitting diodes, the light-emitting diode, or both. (Jung, Column 9, “The temperature may be an ambient temperature (e.g., the ambient temperature of the environment in which the electronic device is operating) or an internal temperature (e.g., a temperature associated with the display). The environmental conditions may also include information regarding the location of the electronic device or information such as the time of day.”)
Consider Claim 4:
	Jung in view of Miller disclose the electronic display device of claim 1, wherein the one or more processors are configured to: receive or determine an additional current to supply to an additional light-emitting diode of the plurality of light-emitting diodes; receive or determine an additional reduced voltage to supply to the additional light-emitting diode based on the additional current; and supply the additional current and the additional reduced voltage to the additional light-emitting diode. (Jung, This is the same process as above in Claim 1, see further “Backlight brightness adjustment circuits 102 may receive image data and output corresponding backlight brightness values associated with the image data. For example, the backlight may include a plurality of light-emitting diodes, each light-emitting diode arranged a respective cell. The backlight brightness adjustment circuits may analyze the image data and determine an optimal brightness for each light-emitting diode in the backlight. The output backlight brightness values are therefore an array of brightness values corresponding to the array of light-emitting diodes. The backlight brightness adjustment circuits may take many factors into account when determining the brightness values for each light-emitting diode in the backlight unit, as will be discussed in greater detail in connection with the subsequent figures.”)
Consider Claim 5:
	Jung in view of Miller disclose the electronic display device of claim 4, wherein the additional reduced voltage is different than the reduced voltage to supply to the light-emitting diode. (Jung, This is the same process as above in Claim 1, see further “Backlight brightness adjustment circuits 102 may receive image data and output corresponding backlight brightness values associated with the image data. For example, the backlight may include a plurality of light-emitting diodes, each light-emitting diode arranged a respective cell. The backlight brightness adjustment circuits may analyze the image data and determine an optimal brightness for each light-emitting diode in the backlight. The output backlight brightness values are therefore an array of brightness values corresponding to the array of light-emitting diodes. The backlight brightness adjustment circuits may take many factors into account when determining the brightness values for each light-emitting diode in the backlight unit, as will be discussed in greater detail in connection with the subsequent figures.”)
Consider Claim 6:
	Jung discloses an method comprising: (Jung, See Abstract.)
	receiving a target brightness for a plurality of light-emitting diode rows of a backlight of an electronic display; (Jung, Columns 20-21, Fig. 14, Column 2, “The backlight levels selected by the backlight brightness selection may be modified by a power consumption compensation circuit. The power consumption compensation circuit may receive the target backlight levels from the backlight brightness selection circuit and may estimate the amount of power consumption required to operate the backlight using the target brightness levels. The power consumption compensation circuit may estimate the amount of power consumption using one or more look-up tables.”)
	determining a sloped brightness for the plurality of light-emitting diode rows based at least in part on a temperature of the plurality of light-emitting diode rows; (Jung, Column 18, “In FIG. 12, however, the backlight brightness is ramped as shown by series 172-1 and series 172-2. As shown, the backlight ramping circuit 116 may gradually change the backlight brightness from B.sub.1 to B.sub.2 between t.sub.1 and t.sub.3. In other words, the backlight brightness is updated to one or more intermediate brightness levels between the initial brightness level (B.sub.1) and the ultimate target brightness level (B.sub.2). This avoids a mismatch between the response time of the liquid crystal layer and the response time of the light-emitting diodes of the backlight. The backlight may be gradually updated in a linear fashion as shown by series 172-1. Alternatively, backlight ramping circuit may gradually adjust the backlight brightness according to a step function that approximates a smooth transition as shown by series 172-2.”)
	estimating a power consumption for a light-emitting diode row of the plurality of light-emitting diode rows of a backlight of an electronic display based at least in part on the sloped brightness; (Jung, Columns 9-10, “Electronic device 10 may only be able to use a finite amount of power at any given time. Therefore, the electronic device may have a maximum allowable power consumption that is allotted to operating the display backlight. Power consumption compensation circuit 114 may estimate the power consumption associated with operating the backlight using the target brightness values received from selection circuit 112. If the estimated power consumption is less than the maximum allowable power consumption, the brightness values may be output from the power consumption compensation circuit without modification. However, if the estimated power consumption is greater than the maximum allowable power consumption, the brightness values may be adjusted.”)
	receiving stored power consumption for other light-emitting diode rows of the plurality of light-emitting diode rows; (Jung, Column 15, “In one example, halo mitigation circuit 156 may have a number of stored brightness curves that scale desired display brightness values according to a curve. Halo mitigation circuit 156 may select a brightness curve for each light-emitting diode (or group of light-emitting diodes) in the backlight based on all of the aforementioned factors.” “The configuration of FIG. 3 in which light-emitting diode array 36 has rows and columns of square light-emitting diode regions such as cells 38C is merely illustrative.”)
	determining a total power consumption for the plurality of light-emitting diode rows based on the power consumption estimated for the light-emitting diode row and the stored power consumption for the other light-emitting diode rows; (Jung, Column 18-19, “For example, each light-emitting diode may have an associated target brightness value. The look-up table may have a table of brightness values and corresponding power consumption. The static power consumption adjustment circuit may use the look-up table to determine the power consumption associated with each light-emitting diode and sum the results into a total estimate of power consumption for frame N.” and “Dynamic power consumption adjustment circuit 186 may therefore use both the target brightness values for the current frame (frame N) and the actual brightness values of one or more previous frames (frame N−1, frame N−2, . . . , etc.) to estimate the power consumption of the backlight. Again, look-up tables 182 may be used to convert the brightness levels into estimated amounts of power consumed.”)
	determining that the total power consumption for the plurality of light-emitting diode rows exceeds a threshold power consumption; and (Jung, Column 18-19, “Alternatively, dynamic power consumption adjustment circuit 186 may determine that the estimated power consumption is greater than the maximum allowable power consumption. In this case, the brightness values may be adjusted and the modified brightness values may be output.”)
	in response to determining that the total power consumption for the plurality of light-emitting diode rows exceeds the threshold power consumption, supplying a decreased power to at least a subset of the plurality of light-emitting diode rows. (Jung, Column 19, “There are numerous ways in which power consumption compensation circuit 114 may modify the received brightness values in response to determining power consumption needs to be reduced. In general, the brightness of one or more of the light-emitting diodes needs to be reduced until the estimated power consumption is lower than the maximum allowable power consumption. Power consumption compensation circuit 114 may reduce the brightness values evenly (e.g., both low and high brightness values will be reduced proportionally). Alternatively, power consumption compensation circuit 114 may reduce the high brightness values without modifying the low brightness values.”)
Consider Claim 7:
	Jung discloses the method of claim 6, comprising supplying an initial power to the plurality of light-emitting diode rows that causes the power consumption for the light-emitting diode row, wherein the decreased power is less than the initial power. (Jung, Column 11-12, “Pixel compensation circuit 122 may receive image data and the backlight reconstruction from backlight reconstruction circuit 120. The pixel compensation circuit may modify the image data based on the received backlight reconstruction. As an example of how the image data may be modified based on the backlight reconstruction, consider a given pixel with an initial pixel value (e.g., transmittance) of 0.5 that is associated with a full backlight brightness (e.g., a backlight brightness of 1 on a scale between 0 and 1).”)
Consider Claim 8:
	Jung discloses the method of claim 6, wherein estimating the power consumption for the light-emitting diode row is based on a target brightness of the light-emitting diode row. (Jung, Columns 9-10, “Power consumption compensation circuit 114 may estimate the power consumption associated with operating the backlight using the target brightness values received from selection circuit 112. If the estimated power consumption is less than the maximum allowable power consumption, the brightness values may be output from the power consumption compensation circuit without modification. However, if the estimated power consumption is greater than the maximum allowable power consumption, the brightness values may be adjusted.”)
Consider Claim 9:
	Jung discloses the method of claim 8, wherein supplying the decreased power to at least the subset of the plurality of light-emitting diode rows causes the light-emitting diode row to emit a brightness that is less than at least the target brightness. (Jung, Column 10, “Dynamic power consumption considerations must also be taken into account by the power consumption compensation circuit. To demonstrate dynamic power consumption considerations, consider an example where the top of half of the display is operated with a high brightness and the bottom half of the display is operated with a low brightness. Each frame, analyzed alone (statically), may have an estimated power consumption that is less than the maximum allowable power consumption. However, due to the manner in which the light-emitting diodes are operated, the aforementioned sequence of frames may exceed maximum allowable power consumption. Circuit 114 may therefore estimate the amount of power consumed by the light-emitting diodes based on the brightness values for the current frame and one or more previous frames to ensure the amount of power does not exceed the maximum allowable power consumption.”)
Consider Claim 10:
	Jung discloses the method of claim 6, comprising determining the decreased power by: generating a scaling factor; and applying the scaling factor to power supplied to the plurality of light-emitting diode rows. (Jung, Column 10, “If the estimated power consumption associated with the target brightness values exceeds the maximum allowable power consumption, the brightness values may be modified. The brightness values may be scaled evenly, meaning that all of the brightness values (both low and high) will be reduced proportionally. Alternatively, the brightness values may be clipped, meaning that the high brightness values will be reduced but the low brightness values will be unchanged. The power consumption compensation circuit may take into account many factors when deciding how to modify the brightness values to ensure power consumption requirements are met.”)
Consider Claim 11:
	Jung discloses the method of claim 6, comprising determining the decreased power by decreasing a power supplied to each of the plurality of light-emitting diode rows by a same amount. (Jung, Column 6, “To summarize, operating all of the light-emitting diodes in the backlight in unison such that the backlight brightness is the same across the display forces trade-offs in the aesthetics of the displayed image. Portions of the display may be dimmer than desired or brighter than desired and the dynamic range across the display will be lower than desired.”)
Consider Claim 12:
	Jung discloses the method of claim 6, comprising determining the decreased power based at least in part on a temperature of at least the subset of the plurality of light-emitting diode rows. (Jung, Column 9, “The backlight brightness selection circuit may also receive display information such as a display operating mode and information on environmental conditions. The information on environmental conditions may include information such as the ambient light level or a temperature. The temperature may be an ambient temperature (e.g., the ambient temperature of the environment in which the electronic device is operating) or an internal temperature (e.g., a temperature associated with the display). The environmental conditions may also include information regarding the location of the electronic device or information such as the time of day. In one example, power consumption compensation circuit 114 may determine whether to reduce the brightness values evenly or reduce only the high brightness values based on a display mode of the display.”)
Consider Claim 13:
	Jung discloses the method of claim 6, comprising: estimating a second power consumption for the light-emitting diode row; receiving a second stored power consumption for the other light-emitting diode rows; determining a second total power consumption for the plurality of light-emitting diode rows based on the second power consumption estimated for the light-emitting diode row and the second stored power consumption for the other light-emitting diode rows; determining that the second total power consumption for the plurality of light- emitting diode rows does not exceed the threshold power consumption; and in response to determining that the second total power consumption for the plurality of light-emitting diode rows does not exceed the threshold power consumption, supplying a power to at least the subset of the plurality of light-emitting diode rows that causes the second power consumption for the light-emitting diode row. (Jung, This is the same process as above in Claim 1 just repeated, see further “Backlight brightness adjustment circuits 102 may receive image data and output corresponding backlight brightness values associated with the image data. For example, the backlight may include a plurality of light-emitting diodes, each light-emitting diode arranged a respective cell. The backlight brightness adjustment circuits may analyze the image data and determine an optimal brightness for each light-emitting diode in the backlight. The output backlight brightness values are therefore an array of brightness values corresponding to the array of light-emitting diodes. The backlight brightness adjustment circuits may take many factors into account when determining the brightness values for each light-emitting diode in the backlight unit, as will be discussed in greater detail in connection with the subsequent figures.”)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. U.S. Patent Application Publication No. 2007/0146252 A1 hereinafter Miller, in view of Jung et al. United States Patent No. 10,504,453 B1.

Consider Claim 14:
	Chen discloses one or more tangible, non-transitory, computer-readable media, comprising instructions that, when executed by one or more processors, cause the one or more processors to: (Miller, [0057], “The display driver will then receive 192 an input image signal, which may be encoded into any color space, including for example in sRGB color space.”)
	receive or determine a current to supply to the light-emitting diode of a backlight of an electronic display …; (Miller, [0061], “These input efficiencies are then applied to calculate 214 the current required to obtain the luminance intensity values as computed in step 210. It should be further noted that while this set of computations appear relatively complex, many simplifications may be made in practice. For example, some or all of the steps 198, 200, 202, 204, and 206, may be combined to compute a single value that can be scaled according to step 210 and the resulting value may be used to calculate 214 current from the intensity values determined in step 208. This combination process may be done during design of the product and the final value stored within the display driver 78.”)
	receive or determine a reduced voltage to supply to the light-emitting diode based on the current; and (Miller, [0063], [0062], “A voltage adjustment is then determined 220.”)
	supply the current and the reduced voltage to the light-emitting diode. (Miller, [0063], “Returning to FIG. 9, the RGBW linear intensities converted in step 208 are then rendered through LUTs to convert them to a quantity that is linear with data voltage for each light emitting element. The rendered values are then adjusted 224 based upon the voltage adjustment values determined in step 220. The resulting adjusted rendered values are then used to display 226 the image.”)
	Miller, while disclosing to apply correction factors to the voltage and current values, however does not specify this as being based on the sloped brightness value. Miller therefore does not specify to receive a target brightness for a light-emitting diode of a backlight of an electronic display; determine a sloped brightness for the light-emitting diode based at least in part on a temperature of the light-emitting diode.
	Jung teaches to change the backlight values based at least in part on the sloped brightness,
	receive a target brightness for a light-emitting diode of a backlight of an electronic display; (Jung, Columns 20-21, Fig. 14, Column 2, “The backlight levels selected by the backlight brightness selection may be modified by a power consumption compensation circuit. The power consumption compensation circuit may receive the target backlight levels from the backlight brightness selection circuit and may estimate the amount of power consumption required to operate the backlight using the target brightness levels. The power consumption compensation circuit may estimate the amount of power consumption using one or more look-up tables.”)
	determine a sloped brightness for the light-emitting diode based at least in part on a temperature of the light-emitting diode; (Jung, Column 18, “In FIG. 12, however, the backlight brightness is ramped as shown by series 172-1 and series 172-2. As shown, the backlight ramping circuit 116 may gradually change the backlight brightness from B.sub.1 to B.sub.2 between t.sub.1 and t.sub.3. In other words, the backlight brightness is updated to one or more intermediate brightness levels between the initial brightness level (B.sub.1) and the ultimate target brightness level (B.sub.2). This avoids a mismatch between the response time of the liquid crystal layer and the response time of the light-emitting diodes of the backlight. The backlight may be gradually updated in a linear fashion as shown by series 172-1. Alternatively, backlight ramping circuit may gradually adjust the backlight brightness according to a step function that approximates a smooth transition as shown by series 172-2.”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to utilize the known technique of providing "slope" or a gradually ramping to change brightness of an LED as taught by Jung and would have been used for the purpose of reduce the halo effect, the peak brightness of the backlight light-emitting diodes. This may reduce visible halos at the cost of sacrificing dynamic range of the display. In some situations, the peak brightness of the backlight may be maintained, even if visible halos will consequently be present. The backlight brightness selection circuit may decide to prioritize either maximizing the peak brightness of the backlight or minimizing halos in the displayed image and select backlight brightness values accordingly. (Jung, Column 9)
Consider Claim 15:
	Miller in view of Jung discloses the one or more tangible, non-transitory, computer-readable media of claim 14, wherein the reduced voltage is a minimum voltage that causes the light-emitting diode to operate. (Miller, [0063], [0042], “However, in all embodiments, the resulting image that is displayed will have a reduced level of unintended luminance variation for a given peak luminance level.”)
Consider Claim 16:
	Miller in view of Jung discloses the one or more tangible, non-transitory, computer-readable media of claim 14, wherein the current causes the light-emitting diode to emit the target brightness by the sloped brightness. (Miller, [0039], “To avoid the artifacts as were shown in FIG. 3 the display driver will generate a converted image signal that limits or reduces the unintended variation in current draw and therefore luminance output from light emitting elements within neighboring regions of the display 74. In one embodiment, the display driver limits the unintended variation in current supplied to light-emitting elements in neighboring regions of a display by generating the converted image signal as a function of one or more normalization constants based on the relative values of the estimated current values and a reference value.”)
Consider Claim 17:
	Miller in view of Jung discloses the one or more tangible, non-transitory, computer-readable media of claim 16, wherein the reduced voltage is a minimum voltage that causes the light-emitting diode to emit the desired target brightness by the sloped brightness. (Miller, [0039], “To avoid the artifacts as were shown in FIG. 3 the display driver will generate a converted image signal that limits or reduces the unintended variation in current draw and therefore luminance output from light emitting elements within neighboring regions of the display 74. In one embodiment, the display driver limits the unintended variation in current supplied to light-emitting elements in neighboring regions of a display by generating the converted image signal as a function of one or more normalization constants based on the relative values of the estimated current values and a reference value.”)
Consider Claim 18:
	Miller in view of Jung discloses the one or more tangible, non-transitory, computer-readable media of claim 14, comprising instructions that, when executed by the one or more processors, cause the one or more processors to: receive or determine an additional current to supply to an additional light-emitting diode of the backlight of the electronic display based at least in part on the sloped brightness of the additional light-emitting diode; receive or determine an additional reduced voltage to supply to the additional light- emitting diode based on the additional current based at least in part on the sloped brightness of the additional light-emitting diode; and supply the additional current and the additional reduced voltage to the additional light- emitting diode. (Miller, [0039], “Such correction may be achieved, e.g., by applying a method comprised of the following steps shown in FIG. 5: 1) determining 90 the light emitting elements in the display device that receive current from each power line, 2) receiving 92 an input image signal, 3) estimating 94 the current at, at least, one point along each power line if the input image signal were to be displayed, 4) determining 96 one or more correction factors based upon the estimated current to be provided by a power line where the one or more correction factors is compared to a reference current value, 5) applying 98 the one or more correction factors to the image signal to generate a converted image signal, this converted image signal producing final image with reduced unintended current variations between light-emitting elements in neighboring regions of the display device, and 6) displaying 100 the converted image signal.”)
Consider Claim 19:
	Miller in view of Jung discloses the one or more tangible, non-transitory, computer-readable media of claim 18, wherein the additional reduced voltage is different than the reduced voltage to supply to the light-emitting diode. (Miller, [0009], [0039], “Such correction may be achieved, e.g., by applying a method comprised of the following steps shown in FIG. 5: 1) determining 90 the light emitting elements in the display device that receive current from each power line, 2) receiving 92 an input image signal, 3) estimating 94 the current at, at least, one point along each power line if the input image signal were to be displayed, 4) determining 96 one or more correction factors based upon the estimated current to be provided by a power line where the one or more correction factors is compared to a reference current value, 5) applying 98 the one or more correction factors to the image signal to generate a converted image signal, this converted image signal producing final image with reduced unintended current variations between light-emitting elements in neighboring regions of the display device, and 6) displaying 100 the converted image signal.”)
Consider Claim 20:
	Miller in view of Jung discloses the one or more tangible, non-transitory, computer-readable media of claim 18, wherein the additional current is different than the current to supply to the light-emitting diode. (Miller, [0009], [0039], “Such correction may be achieved, e.g., by applying a method comprised of the following steps shown in FIG. 5: 1) determining 90 the light emitting elements in the display device that receive current from each power line, 2) receiving 92 an input image signal, 3) estimating 94 the current at, at least, one point along each power line if the input image signal were to be displayed, 4) determining 96 one or more correction factors based upon the estimated current to be provided by a power line where the one or more correction factors is compared to a reference current value, 5) applying 98 the one or more correction factors to the image signal to generate a converted image signal, this converted image signal producing final image with reduced unintended current variations between light-emitting elements in neighboring regions of the display device, and 6) displaying 100 the converted image signal.”)
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Granting of After Final Interviews: “Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.” See MPEP § 713.09. Examiner highly recommends in the interest of compact prosecution, if amendments are to be presented (and require nominal consideration), Applicant submit a response prior to an RCE with the After Final Consideration Pilot 2.0 (AFCP 2.0) program which has been extended through September 30, 2022. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. Under AFCP 2.0, examiners will also use the additional time to schedule and conduct an interview to discuss the results of their search and/or consideration with you, if your response does not place the application in condition for allowance. In this way, you will benefit from the additional search and consideration afforded by the pilot, even when the results do not lead to allowance. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. Further information regarding this program can be found at https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 or simply search AFCP in the search box on the uspto.gov website.
	Prior art made of record and not relied upon which is still considered pertinent to applicant's disclosure is cited in a current or previous PTO-892.  The prior art cited in a current or previous PTO-892 reads upon the applicants claims in part, in whole and/or gives a general reference to the knowledge and skill of persons having ordinary skill in the art before the effective filing date of the invention(or at the time of the invention for pre-AIA  cases). Applicant, when responding to this Office action, should consider not only the cited references applied in the rejection but also any additional references made of record. 
	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any claims on amendment and any new claims. That is, please indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application.
	The Office action has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim(s), other passages and figures may/will apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office. 
	Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Jansen II/Primary Examiner, Art Unit 2626